DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 17-23, 35-38, and 41are rejected under 35 U.S.C. 103 as being unpatentable over You et al., (Pub. No.: US 2018/376497 A1) which is English translation of (International Publication No: WO 2017/018761 A1), in view of Xiong et al., (International Publication No.: WO 2018/145078 A1).

Regarding Claim 1,	 (Original) You discloses an apparatus comprising: 
a receiver that: (You, Fig. 14, UE has a receiver)
receives a signal in a first transmission time interval (You, [0146], [0152]-[0154], [0164]-[0165], [0174]-[0175], Fig. 7, [0152] When data is transmitted/received using a sTTI, two-level DCI be considered as a scheme for smoothly transmitting the sPDCCH within the sTTI by reducing the size of DCI.  Transmission of 2-level DCI indicates that information for scheduling data is separately transmitted in two DCIs.  Such two DCIs are referred to as first DCI (or slow DCI) and second DCI (or fast DCI).  The two DCIs be transmitted through different ODCCHs or sPDCCHs (hereinafter (s)PDCCH) or different control channels.  In this case the first DCI provide invariant information in at least one subframe) indicating associated information of a second transmission time interval, wherein the second transmission time interval is a portion of the first transmission time interval; and (You, [0146], [0152]-[0154], [0164]-[0165], [0174]-[0175], Paragraph [0146] In the time domain, all OFDM symbols constituting a default TTI or the OFDM symbols occupying the PDCCH region of the TTI be divided into two or more sTTIs on some or all frequency resources in the frequency band of the default TTI, namely the channel band or system band of the TTI)
(You, Fig. 7, [0152] When data is transmitted/received using a sTTI)
You is not that explicit about following:
wherein the second transmission time interval is a portion of the first transmission time interval;
However, for the sake of completeness and clarity, Xiong discloses following:
wherein the second transmission time interval is a portion of the first transmission time interval; (Xiong, Fig. 11 and Fig. 12, paragraph [0098], Figs. 11 and 12 illustrate two options of using a single DCI to schedule transmission of the new transport block (TB) and retransmission of CBGs in the same slot for one UE.  In the second option, illustrated by Fig. 12, PDSCHs corresponding to the transmission of the new TB and retransmission of CBGs are transmitted in different time resources.  In particular, the mini-slot structure be used to schedule the transmission of the new TB or retransmission of CBGs.  Fig. 12 shows a signal in a first TTI, the single DCI, indicating associated information of a second TTI, the mini-slot.  The second TTI, the mini-slot, is a portion of the first TTI, the slot.  PDSCH is transmitted within the second TTI, the mini-slot, and the remaining part of the first TTI, the slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You prior to the effective filing date of an application of the claimed invention with that of Xiong so that wherein the second transmission time interval is a portion of the first transmission time interval.  The (Xiong, Figs. 11 and 12, paragraph [0098])

Regarding Claim 2,	 (Original) The combination of You and Xiong disclose the apparatus of claim 1, wherein the receiver further receives a first control channel in the first transmission time interval for indicating associated information for the first data and a second control channel in the second transmission time interval for indicating associated information for the second data.  (You, Fig. 7, [0152] When data is transmitted/received using a sTTI, two level DCI be considered.  The first DCI is carried in a legacy PDCCH region and is transmitted at most once per subframe.  The second DCI is carried through the sPDCCH and is transmitted within one sTTI.  The second DCI configure scheduling/non-scheduling of the sPDSCH/sPUSCH, Fig. 7 where the legacy PDCCH indicates the legacy PDSCH, Xiong, [0098]-[0100], Fig. 14, paragraph [0100] illustrate different options for using independent DCIs to schedule transmission of the new TB and retransmission of CBGs in the same slot for one UE with mini-slot structure.  In the option b0, the PDCCH for the scheduling of retransmission of CBGs and its associated PDSCH are based on the mini-slot structure)
  
Regarding Claim 3,	 (Original) The combination of You and Xiong disclose the apparatus of claim 1, wherein the receiver further receives a control channel in the first transmission time interval for indicating associated information for the first data and the  (You, Fig. 7, [0152] When data is transmitted/received using a sTTI, two level DCI be considered.  The first DCI is carried in a legacy PDCCH region and is transmitted at most once per subframe.  The second DCI is carried through the sPDCCH and is transmitted within one sTTI.  The second DCI configure scheduling/non-scheduling of the sPDSCH/sPUSCH, Fig. 7 where the legacy PDCCH indicates the legacy PDSCH, Xiong, [0098]-[0100], Figs. 11 and 12, paragraph [0098] illustrate two options of using a single DCI to schedule transmission of the new TB and retransmission of CBGs in the same slot for one UE.  In the second option, illustrated by Fig. 12, PDSCHs corresponding to the transmission of the new TB and retransmission of CBGs are transmitted in different time resources.  In particular, the mini-slot structure be used to schedule the transmission of the new TB or retransmission of CBGs.  Fig. 12 shows a PDCCH in the first TTI indicating associated information for the first PDSCH and the second PDSCH)

Claim 4.	 (Cancelled)  

Claim 5.	 (Cancelled)
  
Claim 6.	 (Cancelled) 
  
Claim 7.	 (Cancelled)
  
Claim 8.	 (Cancelled)
  
Claim 9.	 (Cancelled) 
 
Claim 10.	 (Cancelled)
  
Claim 11.	 (Cancelled)  

Regarding Claim 12,	 (Original) You discloses a method comprising: 
receiving a signal in a first transmission time interval indicating associated information of a second transmission time interval, wherein the second transmission time interval is a portion of the first transmission time interval; and receiving first data in the first transmission time interval and second data in the second transmission time interval. (You, Fig. 7, [0152] When data is transmitted/received using a sTTI, two-level DCI be considered as a scheme for smoothly transmitting the sPDCCH within the sTTI by reducing the size of DCI.  Transmission of 2-level DCI indicates that information for scheduling data is separately transmitted in two DCIs.  Such two DCIs are referred to as first DCI (or slow DCI) and second DCI (or fast DCI).  The two DCIs be transmitted through different ODCCHs or sPDCCHs (hereinafter (s)PDCCH) or different control channels.  In this case the first DCI provide invariant information in at least one subframe, [0146] In the time domain, all OFDM symbols constituting a default TTI or the OFDM symbols occupying the PDCCH region of the TTI be divided into two or more sTTIs on some or all frequency resources in the frequency band of the default TTI, namely the channel band or system band of the TTI)
You is not that explicit about following:
wherein the second transmission time interval is a portion of the first transmission time interval;
However, for the sake of completeness and clarity, Xiong discloses following:
wherein the second transmission time interval is a portion of the first transmission time interval; (Xiong, Fig. 11 and Fig. 12, paragraph [0098], Figs. 11 and 12 illustrate two options of using a single DCI to schedule transmission of the new transport block (TB) and retransmission of CBGs in the same slot for one UE.  In the second option, illustrated by Fig. 12, PDSCHs corresponding to the transmission of the new TB and retransmission of CBGs are transmitted in different time resources.  In particular, the mini-slot structure be used to schedule the transmission of the new TB or retransmission of CBGs.  Fig. 12 shows a signal in a first TTI, the single DCI, indicating associated information of a second TTI, the mini-slot.  The second TTI, the mini-slot, is a portion of the first TTI, the slot.  PDSCH is transmitted within the second TTI, the mini-slot, and the remaining part of the first TTI, the slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You prior to the effective filing date of an application of the claimed invention with that of Xiong so that wherein the second transmission time interval is a portion of the first transmission time interval.  The motivation to combine the teachings of Xiong would include teachings on slot, and mini-(Xiong, Figs. 11 and 12, paragraph [0098])

 Claim 13.	 (Cancelled)  

Claim 14.	 (Cancelled) 
 
Regarding Claim 17,	 (Original) The combination of You and Xiong disclose the method of claim 12, wherein the signal is included in a control channel in a beginning of the first transmission time interval. (You, Fig. 7, [0152] When data is transmitted/received using an sTTI, Xiong, [0098]-[0100])
 
Regarding Claim 18,	 (Original) The combination of You and Xiong disclose the method of claim 12, wherein the signal is included in a control channel for indicating associated information for the first data. (You, Fig. 7, [0152] When data is transmitted/received using an sTTI)
 
Regarding Claim 19,	 (Original) The combination of You and Xiong disclose the method of claim 12, wherein the signal indicates a starting position of the second transmission time interval. (You, Fig. 7, [0152] When data is transmitted/received using a sTTI)
 
Regarding Claim 20,	 (Original) The combination of You and Xiong disclose the method of claim 12, wherein the signal comprises a plurality of bits (You, [0073] bits, [0222] N bits, [0321] multiple bits) that indicate a starting symbol of the second transmission time interval.  (You, Fig. 7, [0152] When data is transmitted/received using a sTTI)
 
Regarding Claim 21,	 (Original) The combination of You and Xiong disclose the method of claim 12, wherein the signal comprises a bitmap to indicate the starting symbol of the second transmission time interval. (You, Fig. 7, [0152] When data is transmitted/received using a sTTI, [0296] and [0298] Bitmap)
 
Regarding Claim 22,	 (Original) The combination of You and Xiong disclose the method of claim 12, wherein the signal indicates an aggregation level (You, [0083], [0112]-[0113], and [0193] aggregation level), a number of blind decoding (You, [0077] and [0084] Blind decoding) candidates for each aggregation level, a set of control channel elements for each aggregation level(You, [0083], [0112]-[0113], and [0193] aggregation level), a time duration of a region comprising the second control channel, a control resource set index, a starting control channel element index, a starting resource element group index, a numerology (You, [0147] numerology), or some combination thereof for detection of a second control channel in the second transmission time interval for indicating associated information for the second data.  
 
Regarding Claim 23,	 (Original) You discloses an apparatus comprising: 
(You, Fig. 7, [0152] When data is transmitted/received using a sTTI, two-level DCI be considered as a scheme for smoothly transmitting the sPDCCH within the sTTI by reducing the size of DCI.  Transmission of 2-level DCI indicates that information for scheduling data is separately transmitted in two DCIs.  Such two DCIs are referred to as first DCI (or slow DCI) and second DCI (or fast DCI).  The two DCIs be transmitted through different ODCCHs or sPDCCHs (hereinafter (s)PDCCH) or different control channels.  In this case the first DCI provide invariant information in at least one subframe, [0146] In the time domain, all OFDM symbols constituting a default TTI or the OFDM symbols occupying the PDCCH region of the TTI be divided into two or more sTTIs on some or all frequency resources in the frequency band of the default TTI, namely the channel band or system band of the TTI)
You is not that explicit about following:
wherein the second transmission time interval is a portion of the first transmission time interval;
However, for the sake of completeness and clarity, Xiong discloses following:
wherein the second transmission time interval is a portion of the first transmission time interval; (Xiong, Fig. 11 and Fig. 12, paragraph [0098], Figs. 11 and 12 illustrate two options of using a single DCI to schedule transmission of the new transport block (TB) and retransmission of CBGs in the same slot for one UE.  In the second option, illustrated by Fig. 12, PDSCHs corresponding to the transmission of the new TB and retransmission of CBGs are transmitted in different time resources.  In particular, the mini-slot structure be used to schedule the transmission of the new TB or retransmission of CBGs.  Fig. 12 shows a signal in a first TTI, the single DCI, indicating associated information of a second TTI, the mini-slot.  The second TTI, the mini-slot, is a portion of the first TTI, the slot.  PDSCH is transmitted within the second TTI, the mini-slot, and the remaining part of the first TTI, the slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You prior to the effective filing date of an application of the claimed invention with that of Xiong so that wherein the second transmission time interval is a portion of the first transmission time interval.  The motivation to combine the teachings of Xiong would include teachings on slot, and mini-slot, TTI clarifying that the second TTI, the mini-slot, is a portion of the first TTI, the slot.  (Xiong, Figs. 11 and 12, paragraph [0098])

 Claim 24.	 (Cancelled) 
  
Claim 25.	 (Cancelled)  

Claim 26.	 (Cancelled)
  
Claim 27.	 (Cancelled)
  
Claim 28.	 (Cancelled)
  
Claim 29.	 (Cancelled) 
 
Claim 30.	 (Cancelled)  

Claim 31.	(Cancelled)

Claim 32.	(Cancelled)

Claim 33.	(Cancelled)

Claim 34.	(Cancelled)

Regarding Claim 35,	 (Original) You discloses a method comprising: 
transmitting a signal in a first transmission time interval to indicate associated information of a second transmission time interval, wherein first data is transmitted in the first transmission time interval and second data is transmitted in the second transmission time interval and the second transmission time interval is a portion of the first transmission time interval. (You, Fig. 7, [0152] When data is transmitted/received using a sTTI, two-level DCI be considered as a scheme for smoothly transmitting the sPDCCH within the sTTI by reducing the size of DCI.  Transmission of 2-level DCI indicates that information for scheduling data is separately transmitted in two DCIs.  Such two DCIs are referred to as first DCI (or slow DCI) and second DCI (or fast DCI).  The two DCIs be transmitted through different ODCCHs or sPDCCHs (hereinafter (s)PDCCH) or different control channels.  In this case the first DCI provide invariant information in at least one subframe, [0146] In the time domain, all OFDM symbols constituting a default TTI or the OFDM symbols occupying the PDCCH region of the TTI be divided into two or more sTTIs on some or all frequency resources in the frequency band of the default TTI, namely the channel band or system band of the TTI)
You is not that explicit about following:
wherein the second transmission time interval is a portion of the first transmission time interval;
However, for the sake of completeness and clarity, Xiong discloses following:
wherein the second transmission time interval is a portion of the first transmission time interval; (Xiong, Fig. 11 and Fig. 12, paragraph [0098], Figs. 11 and 12 illustrate two options of using a single DCI to schedule transmission of the new transport block (TB) and retransmission of CBGs in the same slot for one UE.  In the second option, illustrated by Fig. 12, PDSCHs corresponding to the transmission of the new TB and retransmission of CBGs are transmitted in different time resources.  In particular, the mini-slot structure be used to schedule the transmission of the new TB or retransmission of CBGs.  Fig. 12 shows a signal in a first TTI, the single DCI, indicating associated information of a second TTI, the mini-slot.  The second TTI, the mini-slot, is a portion of the first TTI, the slot.  PDSCH is transmitted within the second TTI, the mini-slot, and the remaining part of the first TTI, the slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You prior to the effective filing date of an application of the claimed invention with that of Xiong so that wherein the second transmission time interval is a portion of the first transmission time interval.  The motivation to combine the teachings of Xiong would include teachings on slot, and mini-slot, TTI clarifying that the second TTI, the mini-slot, is a portion of the first TTI, the slot.  (Xiong, Figs. 11 and 12, paragraph [0098])
 
Regarding Claim 36,	 (Original) The combination of You and Xiong disclose the method of claim 35, wherein the first transmission time interval includes a first control channel for indicating associated information for the first data and the second transmission time interval includes a second control channel for indicating associated information for the second data. (You, Fig. 7, [0152])

Regarding Claim 37,	 (Original) The combination of You and Xiong disclose the method of claim 35, wherein the first transmission time interval includes a control channel for indicating associated information for the first data transmission and the second data transmission. (You, Fig. 7, [0152]) 
 
Regarding Claim 38,	 (Original) The combination of You and Xiong disclose the method of claim 35, wherein the first data and the second data are transmitted to a same receiver. (You, Fig. 7, [0152])
 
Regarding Claim 41,	 (Original) Yan discloses the method of claim 35, wherein the signal is included in a control channel in a beginning of the first transmission time interval. (You, Fig. 7, [0152])
 
Claim 42.	 (Cancelled)
  
Claim 43.	 (Cancelled)
  
Claim 44.	 (Cancelled) 
 
Claim 45.	 (Cancelled) 
 
Claim 46.	 (Cancelled) 
 
6.	Claims 15-16, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over You et al., (Pub. No.: US 2018/0376497 A1), and Xiong et al., WO 2018/145078 A1), in view of (3GPP TSG RAN WG1 Meeting NR#1, Spokane, USA, 16th-20th January 2017, R1-1700959, Agenda item: 5.1.3.3, Source: Samsung, Title: Discussion on partial retransmission for eMBB, now onwards Document Samsung, supplied by the applicant).

Regarding Claim 15,	 (Original) The combination of You and Xiong disclose the method of claim 12,
	The combination of You and Xiong do not disclose following.
 	wherein the first data is a partial retransmission of a previous transmission and the second data is a new transmission.
	However, Document Samsung in combination with You and Xiong disclose following:
wherein the first data is a partial retransmission of a previous transmission and the second data is a new transmission. (Document Samsung, Section 2, Emphasis Fig. 2.  Document Samsung discloses explicitly about partial retransmission)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You and Xiong prior to the effective filing date of an application of the claimed invention with that of Document Samsung so that wherein the first data is a partial retransmission of a previous transmission and the second data is a new transmission.  The motivation to combine the teachings of Document Samsung would include the teachings on partial retransmission in the method.  (Document Samsung, Section 2, Fig. 2)

Regarding Claim 16,	 (Original) The combination of You, Xiong, and Document Samsung disclose the method of claim 12, wherein the first data is a new transmission Document Samsung, Section 2, Emphasis Fig. 2.  Document Samsung discloses explicitly about partial retransmission)

Regarding Claim 39,	 (Original) The combination of You, Xiong, and Document Samsung disclose the method of claim 35, wherein the first data is a partial retransmission of a previous transmission and the second data is a new transmission.  (Document Samsung, Section 2, Emphasis Fig. 2.  Document Samsung discloses explicitly about partial retransmission,
 
Regarding Claim 40,	 (Original) The combination of You, Xiong, and Document Samsung disclose the method of claim 35, wherein the first data is a new transmission and the second data is a partial retransmission of a previous transmission.   (Document Samsung, Section 2, Emphasis Fig. 2.  Document Samsung discloses explicitly about partial retransmission)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	3GPP TSG RAN WG1 AH_NR Meeting Spokane, USA, 16th-20th January 2017, R1-1700628, Source: NTT DOCOMO, Inc., Title: Mini-slot for latency reduction, Agenda item: 5.1.4. , The reference is related to application and discloses pertinent information including TTI, slot, and mini-slot.  Mini-slot can be interpreted as a portion of a slot.
th-17th February 2017, R1-1702990, Agenda item: 8.1.3.3.1, Source: Samsung, Title: CB-group based retransmission for eMBB.  The reference discloses about retransmission.
(c)	WO 2017/018761 A1, The reference discloses pertinent information to the application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463